                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

    JOHN HERBERT LEE,                               )
                                                    )
           Plaintiff,                               )     Civil Action No. 6: 18-287-DCR
                                                    )
    V.                                              )
                                                    )
    NANCY A. BERRYHILL, Acting                      )      MEMORANDUM OPINION
    Commissioner of Social Security,                )          AND ORDER
                                                    )
           Defendant.                               )
                                       *** *** *** ***
         The plaintiff seeks judicial review of the Commissioner of Social Security’s denial of

his application for disability insurance benefits.      Because her decision is supported by

substantial evidence and is based on a proper application of the law, the Commissioner’s

decision will be affirmed.

                                               I.

         Plaintiff John Herbert Lee (“plaintiff” or “Lee”) filed an application for disability

insurance benefits (“DIB”) on October 21, 2016. [See Administrative Transcript; hereafter

“Tr.,” 217.] His application was disapproved initially and upon reconsideration. [Tr. 134,

139] Lee thereafter requested a hearing before an administrative law judge (“ALJ”). ALJ

Joyce Francis held a hearing on November 9, 2017, and issued a written decision denying

benefits on March 21, 2018. [Tr. 76-99; 51-68] The ruling became the Commissioner’s final

decision when the Appeals Council denied the plaintiff’s request for review on October 10,

2018. [Tr. 1-6] Accordingly, this matter is ripe for judicial review. See 42 U.S.C. § 405(g).



                                              -1-
 
                                              II.

       The plaintiff was 48 years old at the time of the ALJ’s decision. He attended school

through the eighth grade and attended special education classes. [Tr. 79] Thereafter, Lee

performed skilled and semi-skilled work in the coal industry for more than 20 years, most

recently hauling supplies in and out of mines. [Tr. 82, 92-93] He alleges that he became

unable to work when he injured his right shoulder on July 9, 2015. [Tr. 81-82, 219] Because

of this injury. Lee received workers’ compensation benefits from July 29, 2015, through

September 20, 2016. [Tr. 214-16] At the time of the administrative hearing, he lived alone,

held a driver’s license, and was able to drive himself for shopping two or three times per week.

[Tr. 80]

       Lee advised the ALJ that pain in his shoulder, neck, and low back prevented him from

working. [Tr. 84] He estimated that he could sit, stand, or walk for about ten minutes without

changing positions, and could lift or carry about ten pounds. [Tr. 85] Lee was able to shower

and dress himself, and prepare simple meals, but denied being able to do any housework. [Tr.

85] For social activities, he reported attending church once per week. [Tr. 86]

       Ben Kibler, M.D., treated Lee’s shoulder injury beginning in October 2015. [Tr. 606]

Lee underwent an MRI, which revealed a small supraspinatus tear. Dr. Kibler recommended

physical therapy, but Lee did not improve significantly with conservative treatment. As a

result, Kibler surgically repaired the supraspinatus on February 3, 2016. [Tr. 602] Lee

remained off work and followed up with Kibler periodically until he attained maximum

medical improvement in September 2016. [Tr. 589] While Lee complained of neck tightness

and stiffness, Dr. Kibler concluded that he had no “true radicular symptoms.” [Tr. 592] Kibler



                                             -2-
 
reported, per Lee’s functional capacity evaluation, that he could lift no more than 40 pounds

to his waist and no more than 12 to 15 pounds overhead.

       Lee saw Chandrashekar Krishnaswamy, M.D., for neck and low back pain in April

2017. [Tr. 724-28] He rated his low back pain as a severity level of nine out of ten and

complained that the pain radiated to his hip. While Lee’s sensation and deep tendon reflexes

were normal, Krishnaswamy suspected lumbar radiculopathy and recommended naproxen,

Flexeril, and physical therapy.

       Lee returned to Dr. Krishnaswamy with complaints of neck pain in July 2017. [Tr.

719] Krishnaswamy, however, did not detect any spine tenderness, and muscle tone and bulk

were normal. Further, Lee’s upper extremity strength was rated five-minus out of five, at

worst, and his deep tendon reflexes were intact and symmetrical. An MRI of Lee’s cervical

spine was normal. [Tr. 720] Krishnaswamy prescribed Flexeril and recommended physical

therapy.

       Lee has a history of alcoholism, depression, and suicidal ideations. He presented to the

Harlan ARH emergency department while intoxicated on three occasions between December

2014 and September 2016. Lee was briefly hospitalized each time and was encouraged to

follow up with medication and counseling. [Tr. 361-557] Psychiatrist Syed Raza, M.D.,

treated Lee on an outpatient basis beginning in September 2016 and diagnosed major

depressive disorder and alcohol dependency. [Tr. 761] Raza prescribed Vistaril and Paxil and

recommended bi-monthly counseling. [Tr. 762] By August 2017, Lee still experienced stress

and feelings of uselessness, but he had attended some counseling sessions. Additionally, he

was taking his prescribed medication and his depression and anxiety had improved. [Tr. 732,



                                             -3-
 
750] Lee advised the ALJ during his administrative hearing that he had not consumed alcohol

in two years. [Tr. 90]

       Ravi Jayavarapu, M.D., performed a consultative examination in December 2016. [Tr.

623] Lee advised Jayavarapu that he was most limited by right shoulder and low back pain.

Jayavarapu observed that Lee had mild difficulty getting on and off the examination table but

exhibited normal posture and gait. [Tr. 624] Lee’s right shoulder range of motion was reduced,

with flexion limited to 110 degrees and abduction limited to 70 degrees. Lee was unable to

extend his lumbar spine past neutral, but could flex to 70 degrees. Jayavarapu noted that Lee’s

cervical range of motion was within normal limits. [Tr. 627]

       Jayavarapu concluded that Lee could perform activities involving sitting, standing,

moving about, lifting, carrying, and handling objects with his left hand. He found it was

reasonable that Lee would have mild to moderate difficulty sitting or standing for prolonged

periods, or lifting, carrying, and handling objects with his right hand. Although Lee had

limited motion in his right shoulder, his strength was five out of five in all extremities. [Tr.

626]

       Leigh Ford, Ph.D., performed a consultative psychiatric examination on December 19,

2016. [Tr. 630] She noted that Lee was fully oriented and could recall recent and remote

events. His affect appeared flat and his mood was pessimistic, as he continued to struggle with

feelings of depression. However, Lee exhibited normal speech and denied experiencing

hallucinations. While his organization of thought was logical and goal-oriented, he had some

gaps in insight and had trouble making decisions. [Tr. 631] Ford administered the Wechsler

Adult Intelligence Scale-Fourth Edition (WAIS-IV) and Lee’s full-scale IQ was 66—falling

within the extremely low range of cognitive abilities.
                                             -4-
 
       Ford diagnosed Lee with mild intellectual disability and major depressive order. [Tr.

633] She determined that his ability to understand, remember, and carry out instructions

toward the performance of simple repetitive tasks was slightly affected by his impairments.

She further concluded that his ability to tolerate stress and the pressure of day-to-day

employment was affected with moderate limitations. Ford also felt that Lee’s ability to sustain

concentration and attention and to respond appropriately to supervision was moderately

limited. [Tr. 633]

       Brittany Brose, Au.D., performed a hearing analysis on October 25, 2016. [Tr. 613-

20] Lee reported long-term noise exposure from working in the coal industry, and felt that his

hearing in both ears had gradually diminished. [Tr. 613] Brose conducted an audiometry

analysis and concluded that Lee had mild hearing loss bilaterally, which was as-likely-as-not

caused by long-term noise exposure. She recommended a trial of binaural, mild-gain hearing

aids. [Tr. 616]

       H. Thompson Prout, Ph.D., reviewed Lee’s file on January 2, 2017, for the purpose of

recommending a mental functional capacity assessment. [AR 111-13] He concluded that

Lee’s ability to understand, remember, and carry out very short and simple instructions was

not significantly limited. [Tr. 111] And while Prout thought Lee’s ability to maintain attention

and concentration for extended periods was moderately limited, his ability to perform activities

within a schedule, maintain regular attendance, and be punctual within customary tolerances

was not significantly limited. He also concluded that Lee could complete a normal workday

and workweek without interruptions from psychologically based symptoms and could perform

at a consistent pace without an unreasonable number or length of rest periods. Ilze Sillers,



                                             -5-
 
Ph.D., also reviewed the claimants’ file and concurred with Prout’s findings on January 19,

2017. [Tr. 124]

       Consulting physician Sudhideb Mukherjee, M.D. reviewed Lee’s file on January 19,

2017. [Tr. 131-32] He concluded that, while Lee was limited to unskilled work, he could

perform light work including that of a getterer, patcher, or acid adjuster. [AR 132]

       Based on the foregoing, ALJ Francis determined that Lee had the following severe

impairments: anxiety; depression; an intellectual disability; obesity; status post repair of the

right scapularis; and degenerative changes of the lumbar spine. [AR 56] After considering

the entire record, she determined that Lee had the residual functional capacity (“RFC”) to

perform light work as defined in 20 C.F.R. § 404.1567(b), except he can

       occasionally climb ramps and stairs; can occasionally climb ladders, ropes, or
       scaffolds; can occasionally stoop, kneel, crouch, and crawl; can never reach
       overhead with the right upper extremity; can occasionally be exposed to
       vibration; can occasionally be exposed to unprotected heights or dangerous
       moving machinery. The claimant can understand and remember simple
       instructions; can sustain attention and concentration to complete simple tasks
       with regular breaks every two hours; can interact as needed with supervisors,
       coworkers, and the public; and can adapt to routine work conditions and
       occasional workplace changes that are gradually introduced.

[Tr. 60] The ALJ concluded that Lee could not perform his past work as a coal miner.

However, based on the vocational expert’s testimony, he found that there were jobs existing

in significant numbers in the national economy that Lee could perform. Accordingly, ALJ

Francis determined That Lee was not disabled under the Social Security Act.

                                              III.

       A “disability” under the Social Security Act is defined as “the inability to engage in

‘substantial gainful activity’ because of a medically determinable physical or mental

impairment of at least one year’s expected duration.” Cruse v. Comm’r of Soc. Sec., 502 F.3d
                                             -6-
 
532, 539 (6th Cir. 2007) (citing 42 U.S.C. § 423(d)(1)(A)). A claimant’s Social Security

disability determination is made by an ALJ in accordance with “a five-step ‘sequential

evaluation process.’” Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 642 (6th Cir. 2006) (en

banc). If the claimant satisfies the first four steps of the process, the burden shifts to the

Commissioner with respect to the fifth step. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469,

474 (6th Cir. 2003).

       A claimant must first demonstrate that he is not engaged in substantial gainful

employment at the time of the disability application. 20 C.F.R. § 404.1520(b). Second, the

claimant must show that he suffers from a severe impairment or a combination of impairments.

20 C.F.R. § 404.1520(c).     Third, if the claimant is not engaged in substantial gainful

employment and has a severe impairment which is expected to last for at least twelve months

and which meets or equals a listed impairment, he will be considered disabled without regard

to age, education, and work experience. 20 C.F.R. § 404.1520(d). Fourth, if the claimant has

a severe impairment but the Commissioner cannot make a determination of the disability based

on medical evaluations and current work activity, the Commissioner will review the claimant’s

RFC and relevant past work to determine whether he can perform his past work. 20 C.F.R. §

404.1520(e). If he can, he is not disabled. 20 C.F.R. § 404.1520(e).

       Under the fifth step of the analysis, if the claimant’s impairments prevent him from

doing past work, the Commissioner will consider his RFC, age, education, and past work

experience to determine whether he can perform other work. If he cannot perform other work,

the Commissioner will find the claimant disabled.         20 C.F.R. § 404.1520(g).      “The

Commissioner has the burden of proof only on ‘the fifth step, proving that there is work

available in the economy that the claimant can perform.’” White v. Comm’r of Soc. Sec., 312
                                            -7-
 
F. App’x 779, 785 (6th Cir. 2009) (quoting Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th

Cir. 1999)).

       This Court’s review is limited to determining whether the ALJ’s findings are supported

by substantial evidence and whether the ALJ applied the proper legal standards in reaching her

decision. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial

evidence is such relevant evidence as reasonable minds might accept as sufficient to support

the conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971); Bass v. McMahon, 499 F.3d

506, 509 (6th Cir. 2007). The Commissioner’s findings are conclusive if they are supported

by substantial evidence. 42 U.S.C. § 405(g).

                                               IV.

       A.      The ALJ did not err in considering Lee’s subjective complaints of pain.

       While Lee alleges generally that the ALJ improperly considered his subjective

complaints of pain, he does not explain how the ALJ’s analysis deviated from what is required

under the law. Instead, he recites portions of the record and claims that his “subjective

complaints are definitely rooted in objective medical findings.” [Record No. 13-1, p. 11]

Despite the plaintiff’s failure to make a properly developed argument, the Court has reviewed

the record and finds that the ALJ applied the required two-step process for evaluating

subjective complaints. See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (issues

raised without some effort at developed argumentation generally are deemed waived).

       ALJ Francis first determined that Lee had medically determinable impairments that

could reasonably be expected to cause the symptoms he alleged. See 20 C.F.R. § 404.1529(b).

[Tr. 60] Specifically, she noted that Lee had injured his shoulder in 2015, and that he


                                            -8-
 
complained of neck and back pain which he rated a five or six out of ten. She concluded,

however, that his statements concerning the intensity, persistence, and limiting effects were

not substantiated by objective medical evidence or the other evidence of record. [Tr. 61] See

20 C.F.R. § 404.1529(c); SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017).

       Regarding Lee’s shoulder, neck, and low back pain, the ALJ noted that his x-rays and

MRI were unremarkable. [Tr. 62] Additionally, Dr. Kibler’s notes indicate that Lee’s right

shoulder range of motion was within functional limits and he had “no true radicular

symptoms.” [Tr. 61] Drs. Jayavarapu and Krishnaswamy each noted that Lee’s cervical range

of motion and muscle tone were normal. [Tr. 61-62] While Lee did have some loss of right

shoulder function following his supraspinatus repair, his strength was good and, by January

2017, he had a negative drop arm test and “no evidence of impingement or rotator cuff

pathology.” [Tr. 62] Despite Lee’s ongoing complaints about his low back, he exhibited no

radicular symptoms, and his lower extremity strength, sensation, and reflexes were all normal.

[Tr. 62] He was able to drive, go shopping, and do some chores around the house.

       The ALJ also evaluated Lee’s claims regarding the alleged intensity of his mental

impairments. She noted that alcohol consumption preceded each of his inpatient admissions.

[Tr. 63] Although Lee did not attend counseling consistently, he was taking his medication in

January 2017, and reported that his symptoms of depression and anxiety had improved. [Tr.

64] His complaints worsened somewhat by August 2017, but Dr. Raza noted that he was alert,

cooperative, well-groomed, had good insight and judgment, and displayed normal

psychomotor activity. [Tr. 65] He denied any hallucinations or suicidal thoughts.

       An ALJ’s evaluation of pain and other symptoms generally is given great weight. See

Bunch v. Berryhill, No. 1: 17-CV-00195, 2018 WL 5283451, at *3 (W.D. Ky. Oct. 24, 2018)
                                            -9-
 
(citing Smith v. Comm’r, 307 F.3d 377, 379 (6th Cir. 2001). In the present case, Lee has not

identified any error in the ALJ’s thorough application of the two-step process regarding his

complaints of pain and psychological symptoms. Accordingly, he has not shown that there is

any basis to disturb the ALJ’s ruling on this ground.

       B.     The ALJ was not required to explicitly discuss Lee’s request for a closed
              period of disability.

       Lee injured his shoulder on or about July 14, 2015, and has not worked since that date.

He had reached maximum medical improvement as of September 29, 2016, according to Dr.

Kibler. [Tr. 589] He received temporary disability benefits through workers’ compensation

from July 29, 2015, through September 29, 2016. [AR 214-16] Lee’s attorney asked the ALJ

during the administrative hearing to consider a closed period of disability, from July 14, 2015,

through October 1, 2016, in the alternative to a full award of DIB. [Tr. 98]

       Disability benefits can be awarded for a closed period. See Myers v. Richardson, 471

F.2d 1265, 1267 (6th Cir. 1972) (while “[t]he [Social Security Act] itself does not provide for

a closed period of benefits . . . we think it clear that such a closed period of benefits may be

awarded.”) A claimant who meets the 12-month durational requirement of 42 U.S.C. §

423(d)(1)(A) may be entitled to benefits from the time his disability commences to the time it

ceases. Widener v. Astrue, No. 08-107-DLB, 2009 WL 2778215, at *5 (Aug. 27, 2009) (citing

Howse v. Heckler, 782 F.2d 626 (6th Cir. 1986)).

       The Commissioner contends that, while the ALJ did not address the closed period

explicitly, she implicitly considered the claim and rejected it. The Commissioner further

contends that the evidence of record does not suggest that Lee was unable to perform




                                             - 10 -
 
substantial gainful employment from July 2015 through October 2016—only that he could not

return to his job as a coal miner. [Record No. 15, p. 8]

       The Court has considered both parties positions and finds that the Commissioner has

the better argument in this instance. The ALJ concluded that Lee had not been unable to

engage in substantial gainful activity by reason of a medically determinable impairment for a

period of at least 12 continuous months. [Tr. 54] This finding inherently forecloses Lee’s

request for a closed period of disability.

       Additionally, the ALJ explicitly discussed the medical evidence that was available from

the relevant period. Lee injured his shoulder in July 2015 and experienced some improvement

of his symptoms with conservative treatment. By October 2015, he was still experiencing

some pain and clicking, but could raise his arm to shoulder height. [Tr. 606] He underwent

shoulder surgery in February 2016, and had reached maximum medical improvement by

September of the same year. [Tr. 589, 602] And while Lee experienced some mental health

issues during this time period, they were fueled by alcohol consumption. [Tr. 63] Lee attended

outpatient counseling in September 2016, and was alert, oriented, attentive, and denied

hallucinations or delusions. [Tr. 64] Put simply, the Court has not found, and Lee has not

identified, any evidence in the record indicating that he was precluded from all work for any

discrete period lasting 12 months or longer.

       Although there does not appear to be any binding authority on the issue, other courts

within this circuit have concluded that ALJs are not required to make explicit findings

regarding a closed period of disability. See Melika v. SSA, No. 3: 18-cv-00508, 2019 WL

162386, at *15 (M.D. Tenn. Jan. 10, 2019); Coggin v. Berryhill, 2017 WL 39113015, at *5

(M.D. Tenn. Sept. 7, 2017); Evers v. Astrue, No. 3:12-CV-118, 2013 WL 1305627, at *12
                                               - 11 -
 
(E.D. Tenn. Jan. 2, 2013); Sielaff v. Comm’r of Soc. Sec., No. 1:10CV1571, 2012 WL 567614,

at *1 (N.D. Ohio Feb. 21, 2012). But see Widener, 2009 WL 2778215, at *5 (“[B]ecause the

ALJ failed to address whether Plaintiff was entitled to a closed period of disability, the Court

concludes that remand is required so that the ALJ may make specific findings regarding

whether Plaintiff’s multiple surgeries during the three-year period beginning November 2000

rendered her disabled during that discrete period.”).

       Based on the foregoing, the undersigned concludes that the ALJ’s failure to explicitly

discuss the closed period was harmless error and therefore does not constitute a basis for

remand.

       C.     Substantial evidence supports the ALJ’s decision.

       Lee has failed to develop a reasoned argument regarding his claim that the ALJ’s

decision is not supported by substantial evidence. Instead, he simply contends that the record

as a whole reflects that he cannot perform any type of work. [Record No. 13-1, p. 13]

However, the ALJ’s thorough analysis clearly identifies “such relevant evidence as a

reasonable mind might accept as adequate” to support her conclusion that Lee was not

disabled.

       The ALJ relied on a report from Dr. Kibler, Lee’s treating orthopedic surgeon, who

noted that Lee had the permanent restrictions of lifting no more than 40 pounds to the waist

and no more than 12 to 15 pounds overhead. [Tr. 61] No medical source indicated that Lee

had a significant impairment involving his neck, and his x-ray and MRI were normal.

Additionally, no physician opined that Lee had significant impairments with respect to his low

back. While he had some lumbar range of motion limitations, his gait, lower extremity

strength, and sensation were normal and he did not use an assistive device. [Tr. 61]
                                             - 12 -
 
       The ALJ assigned great weigh to Dr. Ford’s opinion regarding Lee’s mental

impairments. Her conclusion that Lee could carry out simple tasks with moderate limitations

is supported by the record as a whole, particularly Dr. Raza’s treatment notes indicating that

Lee was cooperative, with good insight and judgment. [Tr. 66] The ALJ also incorporated

the limitations assessed by consultants Prout and Sillers, considering Lee’s limited

performance on the WAIS-IV.

       The ALJ explained, in detail, the evidence of record she relied upon to fashion each

aspect of the RFC. As Lee has not objected to any particular portion of the RFC or to the VE’s

testimony, he has not raised any legitimate question concerning the validity of the ALJ’s

decision denying benefits.

                                             V.

       Based on the above analysis and discussion, it is hereby

       ORDERED as follows:

       1.     Plaintiff John Herbert Lee’s motion for summary judgment [Record No. 13] is

DENIED.

       2.     Defendant Commissioner of Social Security’s motion for summary judgment

[Record No. 15] is GRANTED.

       Dated: May 6, 2019.




                                            - 13 -
 
